DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 07/23/2021 has been entered. Claims 2-6, 8-19 and 21 are pending in the Application.

Allowable Subject Matter
Claims 2-6, 8-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of the Applicant’s amendments to the claims and persuasive arguments. The known prior arts fail to teach sending, via a command/address bus and with a first time delay, a first read command from a controller to a driver coupled between the controller and a dual in-line memory module (DIMM), wherein the first read command is configured to instruct the DIMM to access a memory location and provide first data from the memory location; and sending, via a buffer command (BCOM) bus and with a second time delay, a second read command from the controller to a data buffer coupled between the controller and the DIMM, the second read command requesting the data buffer to provide, to the controller, the first data received from the DIMM at the data buffer, wherein sending the second read command via the BCOM bus at least partially overlaps in time with the sending of the first read command on the command/address bus in combination with other limitation found in the independent claims 2, 9 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470.  The examiner can normally be reached on Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H DANG/Examiner, Art Unit 2185